                                                                       Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

DOMINICK D. PHILLIPS,
    Plaintiff,

vs.                                            Case No.: 5:18cv215/MCR/EMT

STATE OF FLORIDA,
     Defendant.
_________________________________/
                                    ORDER
      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated December 10, 2018 (ECF No. 5). Plaintiff has

been furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). There are no timely filed objections.

      Having considered the Report and Recommendation, and the record, I have

determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to
                                                             Page 2 of 2

comply with an order of the Court.

       DONE AND ORDERED this 9th day of January 2019.




                                     M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No.: 5:18cv215/MCR/EMT
